El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
En el presente caso se nos plantea como interrogante si un obrero tiene que solicitarle su reinstalación al patrono que lo despidió en violación al período de reserva como con-dición para recibir los beneficios provistos en el Art. 5-A de la Ley Núm. 45 de 18 de abril de 1935, según enmendada, conocida como la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7. Veamos.
El Sr. Víctor Rivera Rivera (en lo sucesivo el recurrido) trabajó en Insular Wire Products, Corp. (en lo sucesivo la peticionaria) desde noviembre de 1981 hasta el 3 de fe-brero de 1994, fecha de su despido. Cabe indicar que, para esa fecha, el recurrido tenía cincuenta y tres años de edad. El 31 de enero de 1994, tres días antes de su despido, el recurrido sufrió un accidente en su trabajo. Se cortó la mano izquierda con el filo de un tubo. Por ende, ese mismo día se reportó al Fondo del Seguro del Estado (en lo suce-sivo el Fondo), el cual concluyó que el recurrido debía con-tinuar recibiendo tratamiento médico en descanso durante un mes. No obstante lo anterior, el 3 de febrero de 1994 la gerencia de la peticionaria se comunicó por teléfono con el recurrido y le solicitó que se reportara de inmediato a las instalaciones de la compañía. Atemorizado de perder su empleo, ese mismo día acudió a la empresa en donde se le solicitó dirigirse directamente a la oficina del señor Fer-nández, quien lo despidió personalmente. La peticionaria adujo que el despido se debió a la negligencia e ineficiencia del recurrido en el ejercicio de sus funciones como supervisor del departamento de tubos, ante la desaparición de mercancía dentro de ese departamento.
Nótese que, para la fecha de su despido, el recurrido se *115encontraba recibiendo tratamiento médico bajo el Fondo. Finalmente, el 9 de febrero de 1994, el Fondo le dio de alta sin incapacidad.
Durante el 1993, año inmediatamente anterior al des-pido, el recurrido devengó $23,659.27 en salarios. Luego de su despido, estuvo desempleado, por primera vez en vein-titrés años, hasta diciembre de 1994. Como consecuencia de su despido, perdió su plan médico y estuvo bajo trata-miento psiquiátrico durante seis meses. Entre la fecha de su despido y octubre de 1995, trabajó durante tres meses como ayudante de operador para la firma Bradbury, co-brando el salario mínimo. Durante ese mismo período, también trabajó cerca de un mes con su hermano en un taller de rejas, por lo cual devengó de $100 a $200 sema-nales, sujeto a los trabajos disponibles. A partir de octubre de 1995, el recurrido comenzó sus labores en la empresa Tres Monjitas, trabajando en la máquina de hacer galones de leche. Hasta entonces, su condición emocional no había mejorado.
El 23 de marzo de 1994, el recurrido presentó una recla-mación en contra de la peticionaria en la que alegó haber sido despedido injustificada y discriminatoriamente. Adujo que la peticionaria discriminó contra él por su edad, que lo despidió sin justa causa y que sufrió daños como conse-cuencia del discrimen.
Celebrado el juicio en su fondo, el Tribunal de Primera Instancia (en lo sucesivo TPI) dictó una sentencia el 7 de julio de 2000.(1) Dictaminó que la peticionaria no demostró *116que el despido fue consecuencia de la alegada conducta ne-gligente del recurrido. Por ende, concluyó que el despido fue injustificado, mas no discriminatorio. Puntualizó que, de la totalidad de la prueba presentada, no surgía que la peticionaria hubiese despedido al recurrido por motivos discriminatorios por razón de su edad. Resolvió, además, que la peticionaria violó el período de reserva de empleo dispuesto en el Art. 5-A de la Ley Núm. 45, supra.
Por tales fundamentos, el TPI le impuso a la peticiona-ria la obligación de indemnizar al recurrido conforme a los remedios provistos en el citado Art. 5-A, por ser éstos más beneficiosos para el recurrido que los dispuestos en la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq. (2) En específico le ordenó el pago de $151,820 por concepto de salarios dejados de percibir desde la fecha del despido hasta la fecha en que dictó la sentencia, a razón de $23,660 anuales, sueldo que deven-gaba durante el año inmediatamente anterior a la fecha de su despido. También le impuso $40,000 por los daños y las angustias mentales sufridas por el recurrido, y $47,955 en honorarios de abogado, lo que suma un total de $239,755. Por último, ordenó la reinstalación del recurrido en su empleo.
Inconforme, la peticionaria recurrió oportunamente al Tribunal de Circuito de Apelaciones (en lo sucesivo TCA). Impugnó la concesión de todos los remedios del citado Art. 5-A a favor del recurrido y cuestionó la valoración de los daños concedidos. Mediante Sentencia de 15 de mayo de 2001, el TCA dictaminó que era excesiva la cuantía conce-dida por concepto de daños, en vista de que la prueba pre-sentada no reflejó con precisión ni certeza razonable en qué consistió su condición emocional ni su severidad. Se-ñaló que la prueba meramente demostró que el recurrido *117estuvo bajo tratamiento psiquiátrico durante seis meses y que esta condición no mejoró hasta que encontró un empleo estable. Por todo lo anterior, redujo a $20,000 la partida de daños y, así modificada, confirmó la sentencia del TPI.
Todavía inconforme, y luego de infructuosamente solici-tar reconsideración al TCA, la peticionaria comparece ante este Tribunal y plantea lo siguiente:
A. Erró el Honorable Tribunal de [Circuito de] Apelaciones al concederle al querellante [recurrido]: el pago de salarios dejados de percibir; el resarcimiento de daños por angustias mentales; reinstalación en el empleo y honorarios de abogado, al amparo del Art. 5-A de la Ley [del Sistema] de Compensa-ciones por Accidentes del Trabajo, cuando éste no cumplió los requisitos exigidos por el Art. 5-A, pues nunca solicitó su reinstalación en el empleo.
B. En la alternativa, de ser aplicable el Art. 5-A, era obli-gatorio deducir de la partida de salarios dejados de devengar, aquellos salarios devengados por el querellante en sus em-pleos posteriores, conforme reiteró recientemente este Tribunal en Hernández v. Municipio de Aguadillo, [154 D.P.R. 199 (2001) ].
Expedimos auto de certiorari mediante Resolución de 26 de octubre de 2001. Perfeccionado el recurso, resolvemos.
HH HH
La Ley Núm. 45, supra, provee unos remedios superiores a los del obrero que es despedido sin justa causa, al amparo de la Ley Núm. 80, supra. Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500 (1994). La Ley Núm. 45, supra, además de concederle al obrero una protección económica, salvaguarda, esencialmente, su tenencia de empleo. íd.
Sabido es que la Ley Núm. 45, supra, es también de carácter remedial. Rivera v. Blanco Vélez Stores, 155 D.P.R. 460 (2001). Consagra garantías y beneficios a los obreros que hayan sufrido un accidente o incapacidad *118ocupacional. íd. Una de estas garantías es el derecho del obrero de estar protegido en su empleo contra riesgos a su salud e integridad personal, provisto en el Art. 5-A de la Ley Núm. 45, supra, y en el Art. II, Sec. 16 de la Constitu-ción del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Rivera v. Blanco Vélez Stores, supra.
Sobre este particular, el Secretario del Trabajo señala que “es insoslayable la necesidad de protección de su em-pleo que tiene el que sufre un accidente o enfermedad ocu-pacional que lo incapacite para trabajar, de manera que su rehabilitación y pronto regreso a sus tareas puedan ser objetivos reales”. Opinión Núm. 90-5, Opiniones del Secre-tario sobre Legislación Protectora del Trabajo de 9 de julio de 1990.(3)
Conforme al historial legislativo de la Ley Núm. 45, supra, su aprobación fue
[p]ara promover el bienestar de los habitantes de El Pueblo de Puerto Rico, en o referente a accidentes que causen la muerte o lesiones, o enfermedades o muerte derivadas de la ocupación de los trabajadores en el curso de su empleo; esta-blecer el deber de los patronos en compensar a sus trabajado-res o beneficiarios según se definen en esta Ley por razón de enfermedades o muerte derivadas de la ocupación, lesiones o muerte independientes de negligencia y proveer los medios y métodos para hacer efectivo este deber. [P. del S. 40 de 12 de febrero de 1935.] 1935 Leyes de Puerto Rico 251.
Por su parte, el historial legislativo de la Ley Núm. 101 de 5 de junio de 1973, enmendatoria del Art. 5-A de la Ley Núm. 45, supra, establece:
Este proyecto de ley provee específicamente un procedi-miento efectivo a utilizarse para que el trabajador que ha su-frido un accidente reclame su repuesto en su empleo original y señala las sanciones a imponerse al patrono que se negare a hacerlo. Esto es un paso adelante, ya que la ley vigente no establece procedimiento alguno a seguirse en caso de que el *119patrono se negare a reinstalar a dicho obrero. P. de la C. 398 de 8 de marzo de 1973.
En Rivera v. Blanco Vélez Stores, supra, señalamos que el propósito legislativo detrás de la aprobación del Art. 5-A, supra, fue establecer un balance entre el interés del obrero de tener la seguridad económica de poder regresar a su empleo y el interés del patrono de evitar tener que re-servarle al obrero su empleo indefinidamente. En Carrón Lamoutte v. Compañía de Turismo, 130 D.P.R. 70 (1992), expresamos que el propósito principal del citado artículo es evitar que el patrono despida a un obrero lesionado porque esté acogido a los beneficios del Fondo, y éste pueda acudir al Fondo sin temor a ser despedido.
Examinado el propósito legislativo detrás de la aprobación de la Ley Núm. 45, supra, y, en específico, del Art. 5-A, supra, veamos lo que dispone ese artículo en cuanto al derecho de reinstalación del obrero luego de su incapacidad:

En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:

(1) Que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, con-tados a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del accidente;
(2) que el obrero o empleado esté mental y físicamente ca-pacitado para ocupar dicho empleo en el momento en que so-licite del patrono su reposición, y
(3) que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Se entenderá que el empleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro obrero o empleado dentro de los treinta días siguientes a la fecha en que se hizo el requerimiento de reposición.)
*120Si el patrono no cumpliere con las disposiciones de esta sec-ción vendrá obligado a pagar al obrero o empleado o a sus beneficiarios los salarios que dicho obrero o empleado hubiere devengado de haber sido reinstalado, además le responderá de todos los daños y perjuicios que le haya ocasionado. El obrero o empleado, o sus beneficiarios, podrán instar y tramitar la co-rrespondiente reclamación de reinstalación y/o de daños en corte por acción ordinaria o mediante el procedimiento para reclamación de salarios, establecido en las sees. 3118 a 3132 del Título 32. (Énfasis suplido.)
A tenor con el Art. 5-A, supra, y de nuestro ordena-miento jurídico vigente, el patrono está obligado a reser-varle el empleo a su obrero mientras éste recibe los bene-ficios del Fondo, sujeto a los términos allí establecidos. García v. Darex P.R., Inc., 148 D.P.R. 364 (1999). El pa-trono no puede despedir al obrero en tales circunstancias, salvo que medie justa causa. Id.
El Art. 5-A, supra, provee dos tipos de protección al obrero accidentado o incapacitado: (1) el patrono viene obligado a reservarle el empleo que ocupaba para la fecha del accidente o enfermedad, y (2) el obrero puede solicitarle al patrono su reinstalación en el empleo si cumple con los siguientes requisitos:
1. que el accidente o enfermedad ocupacional inhabilite al empleado para trabajar;
2. que el empleado se acoja a los beneficios de la Ley Núm. 45, supra;
3. que dentro de los quince (15) días de haber sido dado de alta definitivamente y autorizado a trabajar por el Fondo, el empleado solicite al patrono reposición en su empleo;
4. que dicho requerimiento de reposición se haga dentro de los doce (12) meses de haber ocurrido el accidente o enferme-dad;
5. que al solicitar su reposición, el empleado esté física y mentalmente capacitado para desempeñarse en las funciones del empleo que ocupaba;
6. que dicho empleo subsista al momento en que el traba-jador solicita su reinstalación. Rivera v. Blanco Vélez Stores, supra.
La obligación del patrono de reinstalar al obrero, una *121vez es dado de alta del Fondo, está supeditada a las tres condiciones que señala el citado Art. 5-A, entre éstas, que el obrero le solicite al patrono que lo reponga en su empleo. Hoy nos toca resolver si esta condición debe también exi-gírsele a aquel obrero que fue despedido durante el período de reserva. En otras palabras, si el obrero tiene que pedir la reinstalación en su empleo, aun cuando el patrono ya lo había despedido para la fecha en que el Fondo le dio de alta. Veamos.
H — I HH t — I
El Art. 5-A, supra, obliga al patrono a reservarle el empleo al obrero accidentado o incapacitado y a reinstalarlo, es decir, a reponerlo en el empleo que ocupaba para la fecha del accidente o de su incapacidad, sujeto a unas condiciones. El período de reserva es para proteger al empleado de confrontarse con la incertidumbre de perder su empleo por haberse accidentado. Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992).
Por otra parte, el inciso (1) del Art. 5-A, supra, le exige al empleado que, dentro del término de quince días desde que el Fondo lo dio de alta, le solicite a su patrono que lo reinstale en su empleo. Ello, para evitar que el obrero, a sabiendas de que el patrono le tiene que reservar el empleo durante doce meses —a partir de la fecha del accidente— se aproveche de este beneficio y no le notifique prontamente de su disponibilidad para retornar a su empleo. Además, al existir una fecha cierta como límite de responsabilidad del patrono, se evita que levante como defensa que desconocía que el Fondo había dado de alta al obrero, y que éste estaba disponible para trabajar.(4)
La peticionaria argumenta que el recurrido no *122tiene derecho a todos los remedios que dispone el Art. 5-A, supra, porque no cumplió con el requisito de solicitar la reinstalación. La peticionaria fundamenta su argumento en García v. Darex P.R., Inc., supra, donde resolvimos que el obrero que no satisfaga todos los requisitos del Art. 5-A, supra, no tendrá derecho a la reinstalación ni al reembolso de los salarios dejados de percibir; el obrero sólo tendrá derecho a reclamar los daños y perjuicios producto del in-cumplimiento del patrono con el período de reserva.
La peticionaria aduce que, a tenor de lo resuelto en Gar-cía v. Darex P.R., Inc., supra, dado que el recurrido no le solicitó su reinstalación oportunamente, sólo tendrá dere-cho a reclamar los daños y perjuicios que sufrió como con-secuencia de que la peticionaria violara el período de reserva. Veamos.
En García v. Darex PR., Inc., supra, un obrero sufrió un accidente ocupacional y se reportó al Fondo para recibir tratamiento médico. A los cinco días de comenzar el trata-miento, el patrono lo despidió injustificadamente, en viola-ción al período de reserva. Poco después, y aún bajo el Fondo, el obrero instó demanda contra el patrono en la cual alegó que el despido fue injustificado y discriminatorio.
A instancias del obrero, el TPI emitió una sentencia su-maria parcial. Dictaminó que el despido fue injustificado, que el obrero tenía derecho a los beneficios que hubiese recibido de no haber sido despedido, y dispuso que las de-más causas de acción serían adjudicadas posteriormente. El TCA modificó el dictamen del TPI a los fines de limitar el remedio concedido a los beneficios a los cuales el obrero hubiese tenido derecho de no haber sido despedido.
En ese caso, en vista de que el Fondo no dio de alta al obrero hasta vencido el período de reserva, resolvimos que un obrero que no satisface los requisitos establecidos en el Art. 5-A, supra, de ordinario, y aunque se le haya despe-dido dentro del período de reserva, no tendrá derecho a ser *123reinstalado ni a los salarios que hubiese devengado de ha-ber continuado trabajando. Allí decretamos que, en casos como ese, el obrero sólo podrá reclamar los daños y perjui-cios que el incumplimiento del patrono con el período de reserva le haya ocasionado.
En García v. Darex P.R., Inc., supra, el requisito del Art. 5-A, supra, incumplido fue que el obrero no se recuperó a tiempo -es decir, dentro del período de reserva- para soli-citarle su reinstalación al patrono. En ese caso, el obrero perdió su derecho a ser reinstalado porque el Fondo no le dio de alta dentro del período de reserva, no porque el pa-trono lo despidió en violación al período de reserva.
Según la peticionaria, el requisito incumplido en el pre-sente caso fue que el recurrido no le solicitó oportunamente su reinstalación, una vez el Fondo lo dio de alta. No tiene razón.
Ni la Ley Núm. 45, supra, ni la jurisprudencia actual atienden la controversia que hoy nos ocupa. Existe en dicha ley una laguna en cuanto a si un empleado que estuvo bajo el Fondo tiene que solicitarle al patrono su reinstalación, una vez es dado de alta, a pesar de que éste lo despidió durante el período de reserva. Ilustrativa nos parece la interpretación que el Lie. Ruy N. Delgado Zayas le da a este asunto. El licenciado Delgado Zayas nos comenta que si el patrono despide al obrero antes de que el Fondo le dé de alta, el obrero no tendrá que pedirle al patrono que lo reinstale en su empleo porque ello constituiría un acto inútil. Su análisis sobre este particular es el siguiente:
Es obvio que si el obrero ha sido despedido expresamente, éste no va a ir como cuestión práctica y lógica a solicitar su antiguo empleo, ya que el patrono le informó definitivamente su posi-ción al respecto. Bien pudiera preguntarse, ¿qué empleo va a solicitar?
Por lo tanto, el legislador no le puede haber exigido al tra-bajador un acto inútil o sin propósito alguno.
La causa de acción del obrero ... no está supeditada a que el *124obrero en un vano empeño, al ser dado de alta, vaya a solicitar que se le reponga en su empleo, de aquel que en forma expresa y sin justa causa fue despedido previamente.(5)
Analizados los principios enunciados, veamos su aplica-ción al presente caso.
IV
Recapitulando los hechos ante nos, el recurrido se re-portó al Fondo el 31 de enero de 1994. La peticionaria lo despidió el 3 de febrero de 1994. El 9 de febrero de 1994, el Fondo le dio de alta al recurrido sin incapacidad. Eviden-temente, la peticionaria violó el período de reserva dis-puesto en el Art. 5-A, supra. No obstante, la peticionaria aduce que el recurrido no tiene derecho a ser reinstalado en su empleo porque no se lo solicitó dentro del término de quince días que establece el citado Art. 5-A. El recurrido justifica el no haber solicitado oportunamente la reinstala-ción en que ya la peticionaria lo había despedido para la fecha en que el Fondo lo dio de alta.
La solicitud de reinstalación constituye una obligación del obrero accidentado o incapacitado cuando están presentes las circunstancias que justifican la existencia de dicha obligación. El interés tutelado detrás de la obligación del obrero de solicitar la reinstalación es proteger la tenencia de empleo del obrero accidentado o incapacitado y, al mismo tiempo, establecer una fecha cierta como límite de la responsabilidad del patrono de reservar el empleo, de modo que, vencido ese término, el patrono queda libre de llenar el puesto con otro empleado.
En el presente caso, no se justifica que le exijamos al recurrido que le solicite a la peticionaria su reinstalación, ya que el interés tutelado detrás de esta obligación es inexistente bajo estas circunstancias. Nótese que, aquí, no *125hay tenencia de empleo que proteger porque ya la peticio-naria lo había despedido de su empleo. Además, qué nece-sidad hay de fijar una fecha a partir de la cual la peticio-naria no tiene que guardarle el empleo al recurrido si, en efecto, ya lo despidió.
Coincidimos con la interpretación del licenciado Delgado Zayas de que, en situaciones como ésta, en las cuales el patrono despidió al obrero antes de que el Fondo lo diera de alta, no es necesario que el obrero le solicite al patrono que lo reinstale en su empleo, siempre y cuando ambas cosas ocurran dentro del período de reserva. La peticiona-ria aduce que un empleado que es despedido en violación al período de reserva es quien más debe solicitar la reinsta-lación, de modo que le brinde al patrono la oportunidad de rectificar su error. Ese planteamiento no nos convence.
Entendemos que, una vez el patrono decide despedir a un obrero, a sabiendas de que éste está recibiendo tratamiento bajo el Fondo, y durante el período de doce meses que la ley lo obliga a reservarle el empleo, difícilmente, ante un pedido de reinstalación de dicho empleado, el patrono va a acceder. Después de todo, los jueces no podemos ser tan ingenuos como para creer lo que nadie más creería. Pueblo v. Rosado Figueroa, 138 D.P.R. 914 (1995), opinión disidente del Juez Asociado Rebollo López; Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 582 (1961).
Hoy decretamos que el requisito de solicitar la reinstalación establecido en el Art. 5-A, supra, y lo resuelto en García v. Darex P.R., Inc., supra, no aplica a casos como éste en los cuales, en violación al período de reserva, el patrono despide injustificadamente al obrero mientras éste está reportado al Fondo, que eventualmente lo da de alta también dentro del período de reserva. En otras palabras, ante unas circunstancias como ésta, no se justifica que obliguemos al recurrido a solicitarle a la peticionaria su reinstalación por cuanto, como dijimos ante-*126riormente, no existe el interés tutelado que se quiso prote-ger al establecer esa obligación.
Lo resuelto anteriormente es compatible con la norma de Santos et al. v. Lederle, 153 D.P.R. 812 (2001). Allí, citando a Santiago v. Kodak Caribbean, Ltd., supra, y la Consulta Núm. 13310 del Secretario del Trabajo, concluimos que “la reserva de empleo supone la continuación y existencia de la relación obrero-patronal, al menos durante doce (12) meses consecutivos (360 días) a partir de la fecha del accidente”.
Análogamente, hoy resolvemos que el deber del obrero lesionado de solicitarle al patrono su reinstalación parte de la premisa de que aún existe una relación obreropatronal. En el caso de autos, en ausencia de una relación obrero-patrono, provocada por el despido injustificado del recurrido durante al período de reserva, el recurrido no venía obligado a solicitarle a la peticionaria su reinstalación.
Como bien señala el licenciado Delgado Zayas,(6) es iló-gico que para que el recurrido tenga derecho a los remedios provistos en el Art. 5-A, supra, éste venga obligado a soli-citarle a la peticionaria su reinstalación, cuando ésta ya le había manifestado expresamente su decisión de despedirlo. Ello constituiría un acto sin propósito alguno.(7)
Resolver lo contrario trastocaría diametralmente el fin reparador del Art. 5-A, supra, y desvirtuaría su propósito de proteger el interés del obrero de no perder su empleo por haber sufrido un accidente. En virtud de la *127naturaleza remedial de la Ley Núm. 45, supra, ésta debe interpretarse liberalmente a favor del obrero. Santos et al. v. Lederle, supra; Santiago v. Kodak Caribbean, Ltd., supra, pág. 769.
Por los fundamentos antes expuestos, resolvemos que, dadas las circunstancias de este caso, el recurrido no tenía que solicitarle a la peticionaria su reinstalación como con-dición para poder reclamarle todos los remedios que esta-blece el Art. 5-A, supra. Dicho lo anterior, concluimos que el primer señalamiento de error no se cometió.
V
En su segundo señalamiento de error, la peticionaria plantea que, del recurrido tener derecho a reclamar todos los remedios provistos en el Art. 5-A, supra, hay que dedu-cir de la partida concedida por concepto de los salarios de-jados de percibir, los salarios que el recurrido devengó en sus empleos posteriores al despido, a tenor de lo resuelto en Hernández v. Mun. de Aguadilla, 154 D.P.R. 199 (2001). Tiene razón.
Conforme al Art. 5-A, supra, el patrono que viole el derecho de reserva de un empleado, tendrá que pagarle a éste, o a sus beneficiarios, los salarios dejados de percibir, además de los daños y peijuicios que le ocasionó con el despido.
En Odriozola v. S. Cosmetic Hist. Corp., 116 D.P.R. 485 (1985), este Tribunal resolvió que la cuantía a la cual tiene derecho el obrero despedido injustificadamente, por concepto de salarios y beneficios no devengados, se computa desde la fecha del despido hasta la fecha en la cual el TPI dictó sentencia. No obstante, en aquella ocasión no tuvimos la oportunidad de expresarnos con respecto a si procedía o no descontar de esa cuantía los ingresos que el *128obrero devengó durante ese período —producto de sus em-pleos posteriores— ya que el demandante en aquel caso no impugnó ante nosotros el dictamen del TPI descontando tales partidas.
En Berrios v. Eastern Sugar Associates, 85 D.P.R. 119, 130 (1962), un empleado se querelló en contra de su pa-trono porque este último estaba incumpliendo con las leyes sobre el pago del salario realmente devengado. Poco des-pués, el patrono lo cesanteó supuestamente para que pu-diera acogerse a los beneficios del seguro social. Aproxima-damente dos años y medio después de que cesó en su empleo, el querellante inició un pleito en contra de Eastern Sugar Associates por alegado despido ilegal. Solicitó su re-posición en el empleo y el pago en daños por concepto de los salarios no pagados desde su cesantía. Invocó como fuente de reclamación la Sec. 19 de la Ley Núm. 8 de 5 de abril de 1941, conocida como la Ley de Salario Mínimo de 1941 (29 L.P.R.A. ant. see. 230).
En aquel caso, el TPI declaró con lugar la demanda, pero este Tribunal revocó. Resolvimos que la citada Sec. 19 no le imponía al patrono el pago de los salarios dejados de percibir, aun cuando éstos podían considerarse a la hora de fijar los daños a favor del obrero. Allí añadimos:
Aún en aquellas situaciones en que la ley autoriza expresa-mente la reposición con abono de la paga que el obrero hubiese devengado -artículo 9(b) de la Ley Núm. 130 de 8 de mayo de 1945, 29 L.P.R.A. sec. 70(b)- hemos resuelto que ésta es una medida reparadora, y no punitiva, y que el patrono puede de-ducir cualquier suma que el obrero perjudicado hubiese perci-bido por su trabajo con otros patronos. (Enfasis suplido.) Be-rrios v. Eastern Sugar Associates, supra, pág. 130.
Bajos esos fundamentos, en aquella ocasión decretamos que el querellante recibió ingresos mensuales sustancial-mente similares a los que hubiese recibido como salario, de *129haber continuado trabajando. Ante tales circunstancias, desestimamos la querella.
Recientemente, en Hernández v. Mun. de Aguadilla, supra, reiteramos la norma de Berrios v. Eastern Sugar Associates, supra. Sobre este particular, expresamos:
En el ámbito laboral —en la empresa privada— hemos re-suelto que los daños concedidos a un obrero, en virtud de la Ley de Salario Mínimo de 1941, serán unos puramente nomi-nales en aquellos casos en los cuales dicho obrero ha obtenido otro empleo con un salario sustancialmente igual o en casos en que éste tiene otros ingresos, incluyendo los beneficios de se-guro social. Berrios v. Eastern Sugar Associates, 85 D.P.R. 119, 130 (1962). Incluso, hemos establecido que en aquellas situa-ciones en que un estatuto autoriza expresamente la reposición con abono de la paga que el obrero hubiese devengado, el pa-trono podrá deducir cualquier suma que el obrero peijudicado hubiese percibido por su trabajo con otros patronos. (Énfasis en el original.) Hernández v. Mun. de Aguadilla, supra, págs. 204-205.
Nótese que, en virtud del carácter reparador de la Ley Núm. 45, supra, el recurrido tendrá derecho a que la peti-cionaria le reembolse la cuantía correspondiente como si él hubiese continuado trabajando durante el período entre el despido y el dictamen del TPI. Ello implica que procede descontar los salarios que el recurrido devengó de los em-pleos posteriores al despido. Lo importante es que el recu-rrido no se peijudique económicamente como consecuencia del despido injustificado, es decir, que el recurrido no de-vengue un salario menor al que hubiese recibido de haber continuado trabajando para la peticionaria. De lo contra-rio, le estaríamos imputando a la Ley Núm. 45, supra, un carácter punitivo que no tiene.
Conforme con la jurisprudencia antes citada, y tomando en consideración el carácter reparador de la Ley Núm. 45, supra, resolvemos que en el presente caso procede que, de la cuantía a favor del recurrido por concepto de salarios dejados de percibir, se deduzcan los salarios que éste de *130vengó desde 1996 hasta el 2000, año en que el TPI dictó sentencia. (8) Ello se traduce en números a:
$151,820.00 $61,360.00 $90,460.00
(en salarios — (en salarios de = (Balance a
no devengados) otros empleos)(9) compensar)
Por los fundamentos antes esbozados, se modifica la sentencia de 15 de mayo de 2001 del TPI a los únicos fines de deducir los salarios que el recurrido devengó de otros empleos del monto que la peticionaria tiene que reembol-sarle por concepto de los salarios dejados de percibir. Así modificada, se confirma.

Se dictará sentencia de conformidad.


 Cabe indicar que esta es la segunda ocasión en que las partes del recurso de epígrafe comparecen ante este Tribunal. Anteriormente, se nos planteó si era apro-piado utilizar el procedimiento sumario que provee la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.), para resolver las reclamaciones del Sr. Víctor Rivera Rivera, al amparo de diferentes leyes laborales. Mediante Opinión de 24 de mayo de 1996, decretamos que la complejidad de algunas de las reclamaciones jus-tificaba que se le concediera a Insular Wire Products Corp. una prórroga para con-testar la querella, razón por la cual devolvimos el caso al Tribunal de Primera Ins-tancia para la continuación de los procedimientos. Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996).


 Mediante la Ley Núm. 80 de 30 de mayo de 1976, un obrero despedido injustamente tendrá derecho al pago de una mesada, cuyo cómputo dependerá de sus años de servicio trabajando para el patrono.


 Véase, además, Rivera v. Blanco Vélez Stores, 155 D.P.R. 460 (2001).


 R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, Ed. Ramallo Bros. Printing, 1999, pág. 191.


 Delgado Zayas, op. cit., pág. 191.


 Delgado Zayas, op. cit.


 Análogamente, en Meléndez v. Asoc. Hosp. del Maestro, 156 D.P.R. 828, 858, esc. 13 (2002), resolvimos que un obrero que se ausenta de su empleo por una inca-pacidad temporal no ocupacional, al amparo de la Ley de Beneficios por Incapacidad Temporal (SINOT), no viene obligado a solicitar su reinstalación dentro del término que esa ley establece si el patrono lo despidió dentro del período de reserva que le garantiza SINOT. Ello bajo el fundamento de que exigirle eso al obrero sería fiítil e innecesario.


 Acogemos el planteamiento de la peticionaria de que no se calculen los in-gresos misceláneos del recurrido devengados durante 1994 y 1995, para adoptar el punto de vista más beneficioso para el recurrido.


 Los $61,360 devengados de otros empleos se desglosan así: en 1996 ($4.25/hr. x 2,080 hrs. = $8,840); en 1997 ($4.25/hr. x 2,080 hrs. = $8,840.00); en 1998 ($8.40/hr. x 2,080 hrs. = $17,472); en 1999 ($8.40/hr. x 2,080 hrs. = $17,472); en 2000 ($8.40/hr. x 1,040 hrs. = $8,736).